 



Exhibit 10.1
Horizon Lines, Inc.
4.25% Convertible Senior Notes due 2012
 
Purchase Agreement
August 1, 2007
Goldman, Sachs & Co.
Banc of America Securities LLC
Wachovia Capital Markets, LLC
  c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Ladies and Gentlemen:
     Horizon Lines, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to the
Purchasers named in Schedule I hereto (the “Purchasers”) an aggregate of
$300,000,000 in principal amount (the “Firm Securities”) of its 4.25%
Convertible Senior Notes due 2012 (the “Notes”), which are convertible into cash
and shares of the Company’s common stock, par value $0.01 per share (“Stock”),
upon the occurrence of certain circumstances under the terms of an indenture to
be dated August 8, 2007 (the “Indenture”) between the Company and The Bank of
New York, as trustee (the “Trustee”), and, at the election of the Purchasers, up
to an aggregate of $30,000,000 in additional aggregate principal amount of Notes
(the “Optional Securities”) (the Firm Securities and the Optional Securities
which the Purchasers elect to purchase pursuant to Section 2 hereof are herein
collectively called the “Securities”).
1. The Company represents and warrants to, and agrees with, each of the
Purchasers that:
     (a) A preliminary offering circular, dated July 31, 2007 (the “Preliminary
Offering Circular”), has been prepared, and an offering circular, dated
August 1, 2007 (the “Offering Circular”), will be prepared in connection with
the offering of the Securities and the Stock issuable upon conversion thereof.
The Preliminary Offering Circular, as amended and supplemented immediately prior
to the Applicable Time (as defined in Section 1(b)), is hereinafter referred to
as the “Pricing Circular”. Any reference to the Preliminary Offering Circular,
the Pricing Circular or the Offering Circular shall be deemed to refer to and
include the Company’s most recent Annual Report on Form 10-K and all subsequent
documents filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), after
December 24, 2006 and on or prior to the date of such circular (to the extent
incorporated by reference therein) and any reference to the Preliminary Offering
Circular or the Offering Circular, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the

1



--------------------------------------------------------------------------------



 



Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after
the date of the Preliminary Offering Circular or the Offering Circular, as the
case may be, and prior to such specified date (to the extent incorporated by
reference therein) and (ii) any Additional Issuer Information (as defined in
Section 5(f)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Circular, the Pricing
Circular or the Offering Circular, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports”. The
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder; and no such documents were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule II(a) hereof. The Preliminary Offering Circular and any
amendments or supplements thereto, the Offering Circular and any amendments or
supplements thereto and the Exchange Act Reports (i) did not and will not, in
each case as of their respective dates, contain an untrue statement of a
material fact or (ii) omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by a Purchaser
through Goldman, Sachs & Co. expressly for use therein;
     (b) For the purposes of this Agreement, the “Applicable Time” is 8:00 a.m.
(Eastern Daylight Time) on August 2, 2007; the Pricing Circular as supplemented
by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, will
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(ii)) listed on
Schedule II(b) hereto does not conflict with the information contained in the
Pricing Circular or the Offering Circular and each such Company Supplemental
Disclosure Document, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, (i) will not include any untrue
statement of a material fact or (ii) omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through Goldman,
Sachs & Co. expressly for use therein;
     (c) Neither the Company nor any of its subsidiaries has sustained, since
the date of the latest audited financial statements included in the Pricing
Circular, any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Circular; and, since the
respective dates as of which information is given in the Pricing Circular, there
has not been any change in the capital stock (excluding grants of restricted
shares to employees or directors of the Company, the issuance of shares pursuant
to the Company’s employee stock purchase plan and the exercise of outstanding
stock options) or long-term debt of the Company or any of its subsidiaries or
any material adverse change, or any development involving a prospective

2



--------------------------------------------------------------------------------



 



material adverse change, in or affecting the general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole, otherwise than as set forth or
contemplated in the Pricing Circular;
     (d) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Pricing Circular or such as do
not materially affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with only such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries;
     (e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Circular, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, or is subject to
no material liability or disability by reason of the failure to be so qualified
in any such jurisdiction; and each subsidiary of the Company has been duly
incorporated or organized, as applicable, and is validly existing as a
corporation or other organization in good standing under the laws of its
jurisdiction of incorporation or organization;
     (f) The Company has an authorized capitalization as set forth in the
Pricing Circular, and all of the issued shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable; the shares of Stock initially issuable upon conversion of the
Securities have been duly and validly authorized and reserved for issuance and,
when issued and delivered in accordance with the provisions of the Securities
and the Indenture referred to below, will be duly and validly issued, fully paid
and non-assessable and will conform to the description of the Stock contained in
the Pricing Disclosure Package and the Offering Circular; and all of the issued
shares of capital stock of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and (except as
otherwise set forth in the Pricing Circular) are owned directly or indirectly by
the Company, free and clear of all liens, encumbrances, equities or claims;
     (g) The Securities have been duly authorized and, when issued and delivered
pursuant to this Agreement and authenticated by the Trustee, will have been duly
executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company entitled to the benefits provided by
the Indenture, under which they are to be issued, which will be substantially in
the form previously delivered to you; the Indenture has been duly authorized
and, when executed and delivered by the Company and the Trustee, the Indenture
will constitute a valid and legally binding instrument, enforceable in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; and the
Securities and the Indenture will conform to the descriptions thereof in the
Pricing Disclosure Package and the Offering Circular and will be in
substantially the form previously delivered to you;

3



--------------------------------------------------------------------------------



 



     (h) The Registration Rights Agreement to be dated as of August 8, 2007 (the
“Registration Rights Agreement”), which will be substantially in the form
previously delivered to you, has been duly authorized, and as of the First Time
of Delivery (as defined herein), will have been duly executed and delivered by
the Company, and will constitute a valid and legally binding instrument
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
the Registration Rights Agreement will conform to the descriptions thereof in
the Pricing Disclosure Package and the Offering Circular;
     (i) None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;
     (j) Except as described in the Pricing Circular, prior to the date hereof,
neither the Company nor any of its affiliates has taken any action which is
designed to or which has constituted or which might have been expected to cause
or result in stabilization or manipulation of the price of any security of the
Company in connection with the offering of the Securities;
     (k) The issue and sale of the Securities and the compliance by the Company
with all of the provisions of the Securities, the Indenture, the Registration
Rights Agreement and this Agreement and the consummation of the transactions
herein and therein contemplated will not (a) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject other
than any conflict, breach, violation or default that would not, individually or
in the aggregate, have a Material Adverse Effect, (b) result in any violation of
the provisions of the Certificate of Incorporation or By-laws of the Company or
(c) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Securities
or the consummation by the Company of the transactions contemplated by this
Agreement, the Indenture or the Registration Rights Agreement, except for the
filing of a registration statement by the Company with the Commission pursuant
to the United States Securities Act of 1933, as amended (the “Act”), pursuant to
the Registration Rights Agreement and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Purchasers;
     (l) Neither the Company nor any of its subsidiaries is (i) in violation of
its Certificate of Incorporation or By-laws or (ii) in default in the
performance or observance of any obligation, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, lease or other agreement
or instrument to which it is a party or by which it or any of its properties may
be bound other than, in the case of clause (ii) of this paragraph, any such
default that would not have a Material Adverse Effect;

4



--------------------------------------------------------------------------------



 



     (m) The statements set forth in the Pricing Circular and the Offering
Circular under the caption “Description of the Notes” and “Description of
Capital Stock”, insofar as they purport to constitute a summary of the terms of
the Securities and the Stock, under the caption “Certain U.S. Federal Income Tax
Considerations,” and under the caption “Plan of Distribution,” insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate and fair summaries in all material respects;
     (n) Other than as set forth in the Pricing Circular, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a material adverse
effect on the current or future financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries (“Material Adverse
Effect”); and to the best of the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others;
     (o) When the Securities are issued and delivered pursuant to this
Agreement, the Securities will not be of the same class (within the meaning of
Rule 144A under the Securities Act) as securities which are listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system;
     (p) The Company is subject to Section 13 or 15(d) of the Exchange Act;
     (q) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof, will not be an
“investment company”, as such term is defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”);
     (r) Neither the Company nor any person acting on its behalf (other than the
Purchasers, as to which no representation or warranty is made) has offered or
sold the Securities by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Act;
     (s) Within the preceding six months, neither the Company nor any other
person acting on behalf of the Company has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities,
other than Securities offered or sold to the Purchasers hereunder or grants of
restricted shares to employees or directors of the Company, the issuance of
shares pursuant to the Company’s employee stock purchase plan or the exercise of
outstanding options. The Company will take reasonable precautions designed to
insure that any offer or sale, direct or indirect, in the United States or to
any U.S. person (as defined in Rule 902 under the Act) of any Securities or any
substantially similar security issued by the Company, within six months
subsequent to the date on which the distribution of the Securities has been
completed (as notified to the Company by Goldman, Sachs & Co.), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Securities in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Securities Act;
     (t) The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) of the Exchange Act) that
complies with the requirements of the Exchange Act and has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide

5



--------------------------------------------------------------------------------



 



reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. Except as disclosed in the Pricing
Circular, the Company’s internal control over financial reporting is effective
and the Company is not aware of any material weaknesses in its internal control
over financial reporting;
     (u) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Circular, there has been no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;
     (v) The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective;
     (w) Ernst & Young LLP, which has audited certain consolidated financial
statements of the Company and its subsidiaries is an independent registered
public accounting firm as required by the Act and the rules and regulations of
the Commission thereunder;
     (x) The Company and its subsidiaries possess all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and
have made all declarations and filings with, all federal, state, local and other
governmental authorities, and all courts and other tribunals, presently required
or necessary to own or lease, as the case may be, and to operate their
respective properties and to carry on their respective businesses as now or
proposed to be conducted as set forth in the Prospectus (“Permits”), except
where the failure to obtain such Permits (by possession, declaration or filing)
could not, individually or in the aggregate, have a Material Adverse Effect;
     (y) Except as described in the Pricing Circular or as could not,
individually or in the aggregate, have a Material Adverse Effect, (A) the
Company and each of its subsidiaries is in compliance with and not subject to
any known liability under applicable Environmental Laws (as defined below),
(B) the Company and each of its subsidiaries has made all filings and provided
all notices required under any applicable Environmental Law, and has, and is in
compliance with, all Permits required under any applicable Environmental Laws
and each of them is in full force and effect, (C) there is no civil, criminal or
administrative action, suit, demand, claim, hearing, notice of violation or, to
the best knowledge of the Company, investigation by any governmental authority,
or judicial or administrative proceeding, notice or demand letter or written
request for information, pending or, to the best knowledge of the Company,
threatened against the Company or any of its subsidiaries under any
Environmental Law, (D) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company or any of its
subsidiaries, (E) none of the Company or any of its subsidiaries has received
written notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), or any comparable state law and (F) no property
or facility of the Company or any of its subsidiaries is (i) listed or, to the
best knowledge of the Company, proposed for listing on the National Priorities
List under CERCLA or (ii) listed in the Comprehensive Environmental Response,
Compensation and Liability Information System List

6



--------------------------------------------------------------------------------



 



promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority; for purposes of this Agreement,
“Environmental Laws” means the common law and all applicable federal,
provincial, state and local laws or regulations, codes, orders, decrees,
judgments or injunctions issued, promulgated, approved or entered thereunder,
relating to pollution or protection of public or employee health or the
environment, including, without limitation, laws relating to (i) emissions,
discharges, releases or threatened releases of hazardous materials into the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of hazardous materials, and (iii) underground and
aboveground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom;
     (z) There is no material strike, labor dispute, slowdown or work stoppage
with the employees of the Company or any of its subsidiaries which is pending
or, to the best knowledge of the Company, threatened; and
     (aa) The Company and each of its subsidiaries carries insurance in such
amounts and covering such risks as in its reasonable determination is adequate
for the conduct of its business and the value of its properties.

2.   Subject to the terms and conditions herein set forth, (a) the Company
agrees to issue and sell to each of the Purchasers, and each of the Purchasers
agrees, severally and not jointly, to purchase from the Company, at a purchase
price of 97.25% of the principal amount thereof, the principal amount of
Securities set forth opposite the name of such Purchaser in Schedule I hereto,
and (b) in the event and to the extent that the Purchasers shall exercise the
election to purchase Optional Securities as provided below, the Company agrees
to issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at the same purchase
price set forth in clause (a) of this Section 2, that portion of the aggregate
principal amount of the Optional Securities as to which such election shall have
been exercised (to be adjusted by you so as to eliminate fractions of $1,000)
determined by multiplying such aggregate principal amount of Optional Securities
by a fraction, the numerator of which is the maximum aggregate principal amount
of Optional Securities which such Purchaser is entitled to purchase as set forth
opposite the name of such Purchaser in Schedule I hereto and the denominator of
which is the maximum aggregate principal amount of Optional Securities which all
of the Purchasers are entitled to purchase hereunder.       The Company hereby
grants to the Purchasers the right to purchase at their election up to
$30,000,000 in aggregate principal amount of Optional Securities, at the
purchase price set forth in clause (a) of the first paragraph of this Section 2,
for the sole purpose of covering sales of securities in excess of the aggregate
principal amount of Firm Securities. Any such election to purchase Optional
Securities may be exercised by written notice from you to the Company, given
within a period of 30 calendar days after the date of this Agreement, setting
forth the aggregate principal amount of Optional Securities to be purchased and
the date on which such Optional Securities are to be delivered, as determined by
you but in no event earlier than the First Time of Delivery (as defined in
Section (4) hereof) or, unless you and the Company otherwise agree in writing,
earlier than two or later than ten business days after the date of such notice.
  3.   Upon the authorization by you of the release of the Securities, the
several Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular and each
Purchaser hereby represents and warrants to, and agrees with the Company that:

7



--------------------------------------------------------------------------------



 



     (a) It will offer and sell the Securities only to persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A;
     (b) It is an “accredited investor” within the meaning of Rule 501 under the
Act; and
     (c) It will not offer or sell the Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Act.
4.
     (a) The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to Goldman, Sachs & Co., for the account of each Purchaser, against
payment by or on behalf of such Purchaser of the purchase price therefor by wire
transfer to the Company in Federal (same day) funds, by causing DTC to credit
the Securities to the account of Goldman, Sachs & Co. at DTC. The Company will
cause the certificates representing the Securities to be made available to
Goldman, Sachs & Co. for checking at least twenty-four hours prior to such Time
of Delivery (as defined below) at the office of McGuireWoods LLP, 100 North
Tryon Street, Suite 2900, Charlotte, North Carolina 28202 (the “Closing
Location”). The time and date of such delivery and payment shall be, with
respect to the Firm Securities, 9:30 a.m., New York City time, on August 8,
2007, or such other time and date as Goldman, Sachs & Co. and the Company may
agree upon in writing, and, with respect to the Optional Securities, 9:30 a.m.,
New York City time, on the date specified by Goldman, Sachs & Co. in the written
notice given by the Purchasers of the Purchasers’ election to purchase the
Optional Securities, or at such other time and date as Goldman, Sachs & Co. and
the Company may agree upon in writing. Such time and date for delivery of the
Firm Securities is herein called the “First Time of Delivery”, any time and date
for delivery of Optional Securities, if not the First Time of Delivery, is
herein called an “Optional Time of Delivery”, and each such time and date for
delivery of Securities is herein called a “Time of Delivery”
     (b) The documents to be delivered at each Time of Delivery by or on behalf
of the parties hereto pursuant to Section 8 hereof, including the cross-receipt
for the Securities and any additional documents requested by the Purchasers
pursuant to Section 8(l) hereof, will be delivered at such time and date at the
Closing Location, and the Securities will be delivered at DTC or its designated
custodian), all at each Time of Delivery. A meeting will be held at the Closing
Location at 5:00 p.m., New York City time, on the New York Business Day next
preceding such Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.
5. The Company agrees with each of the Purchasers:
     (a) To prepare the Offering Circular in a form approved by you; to make no
amendment or any supplement to the Offering Circular which shall be disapproved
by you promptly after reasonable notice thereof; and to furnish you with copies
thereof;

8



--------------------------------------------------------------------------------



 



     (b) Promptly from time to time to take such action as you may reasonably
request to qualify the Securities and the shares of Stock issuable upon
conversion of the Securities for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction;
     (c) To furnish the Purchasers with written and electronic copies thereof in
such quantities as you may from time to time reasonably request, and if, at any
time prior to the expiration of nine months after the date of the Offering
Circular, any event shall have occurred as a result of which the Offering
Circular as then amended or supplemented would (i) include an untrue statement
of a material fact or (ii) omit to state any material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made when such Offering Circular is delivered, not misleading, or, if for
any other reason it shall be necessary or desirable during such same period to
amend or supplement the Offering Circular, to notify you and upon your request
to prepare and furnish without charge to each Purchaser and to any dealer in
securities as many written and electronic copies as you may from time to time
reasonably request of an amended Offering Circular or a supplement to the
Offering Circular which will correct such statement or omission or effect such
compliance;
     (d) During the period beginning from the date hereof and continuing until
the date 90 days after the First Time of Delivery, not to offer, sell, contract
to sell or otherwise dispose of, except as provided hereunder any securities of
the Company that are substantially similar to the Securities or the Stock,
including but not limited to any securities that are convertible into or
exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities (other than pursuant to employee stock option
plans, stock incentive plans or stock purchase plans existing on, or upon the
conversion or exchange of convertible or exchangeable securities outstanding as
of, the date of this Agreement), without Goldman, Sachs & Co.’s prior written
consent;
     (e) Not to be or become, at any time prior to the expiration of two years
after the last Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;
     (f) At any time during the two-year period following the last Time of
Delivery when the Company is not subject to Section 13 or 15(d) of the Exchange
Act, for the benefit of holders from time to time of Securities, to furnish at
its expense, upon request, to holders of Securities and prospective purchasers
of securities information (the “Additional Issuer Information”) satisfying the
requirements of subsection (d)(4)(i) of Rule 144A under the Act;
     (g) If requested by you, to use its commercially reasonable efforts to
cause such Designated Securities to be eligible for the PORTAL trading system of
the National Association of Securities Dealers, Inc.;
     (h) Except for such documents that are publicly available on EDGAR, to
furnish to the holders of the Securities as soon as practicable after the end of
each fiscal year an annual report (including a consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the

9



--------------------------------------------------------------------------------



 



first three quarters of each fiscal year (beginning with the fiscal quarter
ending after the date of the Offering Circular), to make available to its
stockholders consolidated summary financial information of the Company and its
subsidiaries for such quarter in reasonable detail;
     (i) During the period of two years after the last Time of Delivery, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them;
     (j) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Circular under
the caption “Use of Proceeds”;
     (k) To reserve and keep available at all times, free of preemptive rights,
shares of Stock for the purpose of enabling the Company to satisfy any
obligations to issue shares of its Stock upon conversion of the Securities; and
     (l) To use its commercially reasonable efforts to list, subject to notice
of issuance, the shares of Stock issuable upon conversion of the Securities on
the New York Stock Exchange (the “Exchange”).
6.

  (a)   (i) The Company represents and agrees that, without the prior consent of
Goldman, Sachs & Co., it has not made and will not make any offer relating to
the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as defined in Rule 433 under the Act (any such offer
is hereinafter referred to as a “Company Supplemental Disclosure Document”);    
    (ii) each Purchaser represents and agrees that, without the prior consent of
the Company and Goldman, Sachs & Co., other than one or more term sheets
relating to the Securities containing customary information and conveyed to
purchasers of the securities, it has not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute a “free
writing prospectus,” as defined in Rule 405 under the Act (any such offer (other
than any such term sheets), is hereinafter referred to as a “Purchaser
Supplemental Disclosure Document”); and         (iii) any Company Supplemental
Disclosure Document or Purchaser Supplemental Disclosure Document the use of
which has been consented to by the Company and Goldman, Sachs & Co. is listed on
Schedule II(b) hereto.     7.   The Company covenants and agrees with the
several Purchasers that the Company will pay or cause to be paid the following:
(i) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the issue of the Securities and the shares of
Stock issuable upon conversion of the Securities and all other expenses in
connection with the preparation, printing, reproduction and filing of the
Preliminary Offering Circular and the Offering Circular and any amendments and
supplements thereto and the mailing and delivering of copies thereof to the
Purchasers and dealers; (ii) the cost of printing or producing any Agreement
among Purchasers, this Agreement, the Indenture, the

10



--------------------------------------------------------------------------------



 



      Registration Rights Agreement, the Blue Sky Memorandum, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Securities; (iii) all expenses
in connection with the qualification of the Securities and the shares of Stock
issuable upon conversion of the Securities for offering and sale under state
securities laws as provided in Section 5(b) hereof, including the fees and
disbursements of counsel for the Purchasers in connection with such
qualification and in connection with the Blue Sky and legal investment surveys;
(iv) any fees charged by securities rating services for rating the Securities;
(v) the cost of preparing the Securities; (vi) the fees and expenses of the
Trustee and any agent of the Trustee and the fees and disbursements of counsel
for the Trustee in connection with the Indenture and the Securities; (vii) any
cost incurred in connection with the designation of the Securities for trading
in PORTAL and the listing of the shares of Stock issuable upon conversion of the
Securities; and (viii) all other costs and expenses incident to the performance
of its obligations hereunder which are not otherwise specifically provided for
in this Section. It is understood, however, that, except as provided in this
Section, and Sections 9 and 12 hereof, the Purchasers will pay all of their own
costs and expenses, including the fees of their counsel, transfer taxes on
resale of any of the Securities by them, and any advertising expenses connected
with any offers they may make.

8.   The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of each Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

     (a) Latham & Watkins LLP, counsel for the Purchasers, shall have furnished
to you (i) their written opinions, dated such Time of Delivery, substantially in
the form of the drafts attached hereto as Annex IV and (ii) their written
letter, dated such Time of Delivery, substantially in the form of the draft
attached hereto as Annex IV and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;
     (b) McGuireWoods LLP, counsel for the Company, shall have furnished to you
their written opinion, dated such Time of Delivery, substantially in the form of
the draft attached hereto as Annex II;
     (c) Blank Rome LLP, special maritime counsel for the Company, shall have
furnished to you their written opinion, dated such Time of Delivery,
substantially in the form of the draft attached hereto as Annex III;
     (d) On the date of the Offering Circular prior to the execution of this
Agreement and also at each Time of Delivery, Ernst & Young LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you, to the effect set forth in
Annex I hereto;
     (e) (i) Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited consolidated financial statements
included or incorporated by reference in the Pricing Circular any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Circular, and (ii) since the respective dates as of
which information is given in the Pricing Circular there shall not have been any
change in the capital stock (excluding grants of

11



--------------------------------------------------------------------------------



 



restricted shares to employees or directors of the Company, the issuance of
shares pursuant to the Company’s employee stock purchase plan and the exercise
of outstanding stock options) long-term debt of the Company or any of its
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in the Pricing
Circular, the effect of which, in any such case described in clause (i) or (ii),
is in your judgment so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities being
issued at such Time of Delivery on the terms and in the manner contemplated in
this Agreement and in the Offering Circular;
     (f) On or after the Applicable Time (i) no downgrading shall have occurred
in the rating accorded the Company’s or any of its subsidiaries’ debt securities
by any “nationally recognized statistical rating organization”, as that term is
defined by the Commission for purposes of Rule 436(g)(2) under the Act, and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s or any of its subsidiaries’ debt securities or the Company’s or
any of its subsidiaries’ financial strength or claims paying ability;
     (g) On or after the Applicable Time there shall not have occurred any of
the following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Company’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either Federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in your judgment makes
it impracticable or inadvisable to proceed with the offering or the delivery of
the Securities being issued at such Time of Delivery on the terms and in the
manner contemplated in the Offering Circular;
     (h) The Securities shall have been designated for trading on PORTAL;
     (i) The shares of Stock issuable upon conversion of the Securities shall
have been duly listed, subject to notice of issuance, on the Exchange;
     (j) The Purchasers shall have received a counterpart of the Registration
Rights Agreement that shall have been executed and delivered by a duly
authorized officer of the Company;
     (k) The Company shall have obtained and delivered to the Purchasers
executed copies of an agreement from each of the persons listed in Schedule IV,
substantially in the form and substance of Annex V hereof; and
     (l) The Company shall have furnished or caused to be furnished to you at
Time of Delivery certificates of officers of the Company satisfactory to you as
to the accuracy of the representations and warranties of the Company herein at
and as of such Time of Delivery, as to the performance by the Company of all of
its obligations hereunder to be performed at or prior to such Time of Delivery,
as to the matters set forth in subsection (f) of this Section and as to such
other matters as you may reasonably request.

12



--------------------------------------------------------------------------------



 



9.   (a)   The Company will indemnify and hold harmless each Purchaser against
any losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular or any such amendment or supplement, or any
Company Supplemental Disclosure Document, in reliance upon and in conformity
with written information furnished to the Company by any Purchaser through
Goldman, Sachs & Co. expressly for use therein.

     (b) Each Purchaser will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular, or
any amendment or supplement thereto, or any Company Supplemental Disclosure
Document, or arise out of or are based upon the omission or alleged omission to
state therein a material fact or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in any Preliminary Offering Circular, the Pricing Circular, the Offering
Circular or any such amendment or supplement, or any Company Supplemental
Disclosure Document in reliance upon and in conformity with written information
furnished to the Company by such Purchaser through Goldman, Sachs & Co.
expressly for use therein; and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred.
     (c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case

13



--------------------------------------------------------------------------------



 



subsequently incurred by such indemnified party, in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.
     (d) If the indemnification provided for in this Section 9 is unavailable to
or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Offering Circular. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities purchased by it and distributed to investors
were offered to investors exceeds the amount of any damages which such Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The Purchasers’ obligations in this
subsection (d) to contribute are several in proportion to their respective
underwriting obligations and not joint.

14



--------------------------------------------------------------------------------



 



     (e) The obligations of the Company under this Section 9 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to any affiliate of each Purchaser and each
person, if any, who controls any Purchaser within the meaning of the Act; and
the obligations of the Purchasers under this Section 9 shall be in addition to
any liability which the respective Purchasers may otherwise have and shall
extend, upon the same terms and conditions, to each officer and director of the
Company and to each person, if any, who controls the Company within the meaning
of the Act.

10.   (a)   If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein at a Time of Delivery. If within thirty-six hours
after such default by any Purchaser you do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of thirty-six
hours within which to procure another party or other parties satisfactory to you
to purchase such Securities on such terms. In the event that, within the
respective prescribed periods, you notify the Company that you have so arranged
for the purchase of such Securities, or the Company notifies you that it has so
arranged for the purchase of such Securities, you or the Company shall have the
right to postpone such Time of Delivery for a period of not more than seven
days, in order to effect whatever changes may thereby be made necessary in the
Offering Circular, or in any other documents or arrangements, and the Company
agrees to prepare promptly any amendments to the Offering Circular which in your
opinion may thereby be made necessary. The term “Purchaser” as used in this
Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Securities.

     (b) If, after giving effect to any arrangements for the purchase of the
Securities to be purchased at such Time of Delivery of a defaulting Purchaser or
Purchasers by you and the Company as provided in subsection (a) above, the
aggregate principal amount of such Securities which remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Securities,
then the Company shall have the right to require each non-defaulting Purchaser
to purchase the principal amount of Securities which such Purchaser agreed to
purchase hereunder at such Time of Delivery and, in addition, to require each
non-defaulting Purchaser to purchase its pro rata share (based on the principal
amount of Securities which such Purchaser agreed to purchase hereunder) of the
Securities of such defaulting Purchaser or Purchasers for which such
arrangements have not been made; but nothing herein shall relieve a defaulting
Purchaser from liability for its default.
     (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of Securities
which remains unpurchased exceeds one-eleventh of the aggregate principal amount
of all the Securities to be purchased at such Time of Delivery, or if the
Company shall not exercise the right described in subsection (b) above to
require non-defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement (or, with respect to an Optional
Time of Delivery, the obligation of the Purchasers to purchase and of the
Company to sell Optional Securities) shall thereupon terminate, without
liability on the part of any non-defaulting Purchaser or the Company, except for
the expenses to be borne by the Company and the Purchasers as provided in
Section 6 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.

15



--------------------------------------------------------------------------------



 



11.   The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.   12.   If this Agreement shall be
terminated pursuant to Section 10 hereof, the Company shall not then be under
any liability to any Purchaser except as provided in Sections 7 and 9 hereof;
but, if for any other reason, any Securities are not delivered by or on behalf
of the Company as provided herein, the Company will reimburse the Purchasers
through you for all expenses approved in writing by you, including fees and
disbursements of counsel, reasonably incurred by the Purchasers in making
preparations for the purchase, sale and delivery of the Securities, but the
Company shall then be under no further liability to any Purchaser except as
provided in Sections 7 and 9 hereof.   13.   In all dealings hereunder, you
shall act on behalf of each of the Purchasers, and the parties hereto shall be
entitled to act and rely upon any statement, request, notice or agreement on
behalf of any Purchaser made or given by you jointly or by Goldman, Sachs & Co.
on behalf of you as the representatives.       All statements, requests, notices
and agreements hereunder shall be in writing, and if to the Purchasers shall be
delivered or sent by mail, telex or facsimile transmission to you as the
representatives in care of Goldman, Sachs & Co., One New York Plaza, 42nd Floor,
New York, New York 10004, Attention: Registration Department; and if to the
Company shall be delivered or sent by mail, telex or facsimile transmission to
the address of the Company set forth in the Offering Circular, Attention:
Secretary; provided, however, that any notice to a Purchaser pursuant to Section
9(c) hereof shall be delivered or sent by mail, telex or facsimile transmission
to such Purchaser at its address set forth in its Purchasers’ Questionnaire, or
telex constituting such Questionnaire, which address will be supplied to the
Company by you upon request. Any such statements, requests, notices or
agreements shall take effect upon receipt thereof.   14.   This Agreement shall
be binding upon, and inure solely to the benefit of, the Purchasers, the Company
and, to the extent provided in Sections 9 and 11 hereof, the officers and
directors of the Company and each person who controls the Company or any
Purchaser, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of any of the Securities from any Purchaser
shall be deemed a successor or assign by reason merely of such purchase.   15.  
Time shall be of the essence of this Agreement.   16.   The Company acknowledges
and agrees that (i) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s-length commercial transaction between the Company, on the
one hand, and the several Purchasers, on the other, (ii) in connection therewith
and with the process leading to such transaction each Purchaser is acting solely
as a principal and not the agent or fiduciary of the Company, (iii) no Purchaser
has assumed an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Purchaser has advised or is currently advising the
Company on other matters) or any other obligation to the Company except the
obligations expressly set forth in this Agreement and (iv) the Company has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company agrees that it will not claim that the Purchaser, or

16



--------------------------------------------------------------------------------



 



    any of them, has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.   17.   This Agreement supersedes
all prior agreements and understandings (whether written or oral) between the
Company and the Purchasers, or any of them, with respect to the subject matter
hereof.   18.   This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.   19.   The Company and each of the
Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.   20.   This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.   21.   Notwithstanding anything herein to the contrary,
the Company (and the Company’s employees, representatives, and other agents) are
authorized to disclose to any and all persons, the tax treatment and tax
structure of the potential transaction and all materials of any kind (including
tax opinions and other tax analyses) provided to the Company relating to that
treatment and structure, without the Purchasers’ imposing any limitation of any
kind. However, any information relating to the tax treatment and tax structure
shall remain confidential (and the foregoing sentence shall not apply) to the
extent necessary to enable any person to comply with securities laws. For this
purpose, “tax treatment” means US federal and state income tax treatment, and
“tax structure” is limited to any facts that may be relevant to that treatment.

17



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Company.
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

            Very truly yours,

Horizon Lines, Inc.
      By:   /s/ Robert S. Zuckerman         Name:   Robert S. Zuckerman       
Title:   Secretary     

            Accepted as of the date hereof:         Goldman, Sachs & Co.      
By:   /s/ Goldman, Sachs & Co.         (Goldman, Sachs & Co.)       
On behalf of each of the Purchasers     

18



--------------------------------------------------------------------------------



 



SCHEDULE I

                              Aggregate               Principal              
Amount of               Optional               Securities to       Principal    
be Purchased       Amount of     if Maximum       Securities to be     Option  
    Purchased     Exercised  
Goldman, Sachs & Co.
  $ 180,000,000     $ 18,000,000  
Banc of America Securities LLC
    60,000,000       6,000,000  
Wachovia Capital Markets, LLC
    60,000,000       6,000,000  
 
               
 
           
Total
  $ 300,000,000     $ 30,000,000  
 
           

19